Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 17, 2018

                                     No. 04-18-00183-CR

                                 Cornell Jackie DRUMMER,
                                           Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 1991CR1948A
                        Honorable Lorina I. Rummel, Judge Presiding


                                        ORDER
       Pursuant to this court’s prior order, appellant’s pro se brief is due in this court on or
before August 9, 2018. The pro se appellant has filed a motion for extension of time asking for
additional time in which to file his brief. After review, we GRANT appellant’s motion and
ORDER the pro se appellant to file his brief in this court on or before September 10, 2018.

          We order the clerk of this court to serve a copy of this order on the pro se appellant
and all counsel.


                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of July, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court